Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                                                     12-NOV-2020
                                                     11:46 AM
                                                     Dkt. 10 ODDP


                         SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  BRETT C. ARIZUMI, Petitioner,

                               vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
Court of the First Circuit, State of Hawai‘i, Respondent Judge,

                              and

      U.S. BANK TRUST, NATIONAL ASSOCIATION, as Trustee for
   WG2 Mortgage Trust VII, Series 2013-1; CITIFINANCIAL, INC.;
    DEPARTMENT OF TAXATION, STATE OF HAWAI#I; UNITED STATES OF
    AMERICA; HAWAI#I LAW ENFORCEMENT FEDERAL CREDIT UNION, fka
  Honolulu Police Federal Credit Union; RENE MATSUURA; ZACHARY
   KONDO; IVY ROOT; RADFORD REAL; and ASSOCIATION OF APARTMENT
           OWNERS OF 3036 KAHALOA DRIVE, Respondents.

                       ORIGINAL PROCEEDING
                     (CIV. NO. 1CC141001769)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
        (By: Recktenwald, C.J., Nakayama, and Wilson, JJ.,
     Circuit Judge Kawano, in place of McKenna, J., recused,
   and Circuit Judge Crabtree, assigned by reason of vacancy)

          Upon consideration of petitioner Brett C. Arizumi’s
petition for writ of mandamus, filed on October 13, 2020, the
documents attached thereto and submitted in support thereof, and
the record, it appears that petitioner fails to demonstrate that
he has a clear and indisputable right to the requested relief or
that he lacks alternative means to seek relief.   Petitioner,
therefore, is not entitled to the requested extraordinary writ.
See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39
(1999) (a writ of mandamus is an extraordinary remedy that will
not issue unless the petitioner demonstrates a clear and
indisputable right to relief and a lack of alternative means to
redress adequately the alleged wrong or obtain the requested
action; such a writ is meant to restrain a judge of an inferior
court who has exceeded his or her jurisdiction, has committed a
flagrant and manifest abuse of discretion, or has refused to act
on a subject properly before the court under circumstances in
which he or she has a legal duty to act); Honolulu Advertiser,
Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ
is not intended to supersede the legal discretionary authority of
the trial courts, cure a mere legal error, or serve as a legal
remedy in lieu of normal appellate procedure).   Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
mandamus is denied.
          DATED:   Honolulu, Hawai#i, November 12, 2020.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Michael D. Wilson
                                     /s/ Jeffrey P. Crabtree
                                     /s/ Kelsey T. Kawano




                                 2